Title: From Benjamin Franklin to Jane Mecom, 19 June 1731
From: Franklin, Benjamin
To: Mecom, Jane


To Jane Mecom

   
   MS not found; reprinted from Duane, Works, VI, 3–5.


Dear Sister,
Philadelphia, June 19, 1731
Yours of May 26, I received with the melancholy news of the death of sister Deavenport, a loss, without doubt, regretted by all that knew her, for she was a good woman. Her friends ought, however, to be comforted that they have enjoyed her so long and that she has passed through the world happily, having never had any extraordinary misfortune or notable affliction, and that she is now secure in rest, in the place provided for the virtuous. I had before heard of the death of your first child, and am pleased that the loss is in some measure made up to you by the birth of a second.
We have had the small pox here lately, which raged violently while it lasted; there have been about fifty persons inoculated, who all recovered, except a child of the doctor’s, upon whom the small pox appeared within a day or two after the operation, and who is therefore thought to have been certainly infected before. In one family in my neighbourhood there appeared a great mortality. Mr. George Claypole, (a descendant of Oliver Cromwell) had, by industry, acquired a great estate, and being in excellent business, (a merchant) would probably have doubled it, had he lived according to the common course of years. He died first, suddenly; within a short time died his best negro; then one of his children; then a negro woman; then two children more, buried at the same time; then two more: so that I saw two double buryings come out of the house in one week. None were left in the family, but the mother and one child, and both their lives till lately despaired of; so that all the father’s wealth, which every body thought, a little while ago, had heirs enough, and no one would have given six pence for the reversion, was in a few weeks brought to the greatest probability of being divided among strangers: so uncertain are all human affairs: the dissolution of this family is generally ascribed to an imprudent use of quick silver in the cure of the itch; Mr. Claypole applying it as he thought proper, without consulting a physician for fear of charges, and the small pox coming upon them at the same time made their case desperate. But what gives me the greatest concern, is the account you give me of my sister Homes’s misfortune: I know a cancer in the breast is often thought incurable: yet we have here in town a kind of shell made of some wood, cut at a proper time, by some man of great skill (as they say,) which has done wonders in that disease among us, being worn for some time on the breast. I am not apt to be superstitiously fond of believing such things, but the instances are so well attested as sufficiently to convince the most incredulous.
This if I have interest enough to procure, as I think I have, I will borrow for a time and send it to you, and hope the doctors you have will at least allow the experiment to be tried, and shall rejoice to hear it has the accustomed effect.
You have mentioned nothing in your letter of our dear parents, but I conclude they are well because you say nothing to the contrary. I want to hear from sister Douse, and to know of her welfare, as also of my sister Lydia, who I hear is lately married. I intended to have visited you this summer, but printing the paper money here has hindered me near two months, and our assembly will sit the 2d of August next, at which time I must not be absent, but I hope to see you this Fall. I am, Your affectionate brother,
B. Franklin
